USCA4 Appeal: 21-1163      Doc: 57         Filed: 09/15/2022    Pg: 1 of 21




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1163


        EDWIN GIOVANNI GARCIA ROGEL,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.


        On Petition for Review of an Order of the Board of Immigration Appeals


        Argued: May 5, 2022                                         Decided: September 15, 2022


        Before GREGORY, Chief Judge, and DIAZ, and THACKER, Circuit Judges.


        Petition granted in part and denied in part by unpublished per curiam opinion. Judge Diaz
        wrote an opinion concurring in part and concurring in the judgment.


        ARGUED: Benjamin Ross Winograd, IMMIGRANT & REFUGEE APPELLATE
        CENTER, LLC, Alexandria, Virginia, for Petitioner. Tim Ramnitz, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Xavier
        Racine, PRIALE & RACINE PLLC, Fairfax, Virginia, for Petitioner. Brian Boynton,
        Acting Assistant Attorney General, Shelley R. Goad, Assistant Director, Kristen A.
        Giuffreda, Office of the Immigration Litigation, Civil Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1163      Doc: 57          Filed: 09/15/2022      Pg: 2 of 21




        PER CURIAM:

               Edwin Garcia Rogel (“Petitioner”) was deported after his petition for cancellation

        of removal was denied by an Immigration Judge (“IJ”) and the denial was affirmed by a

        single member panel of the Board of Immigration Appeals (the “BIA”). The IJ held that

        Petitioner met nearly every requirement for cancellation of removal but denied relief

        because he concluded that Petitioner lacked “good moral character” based on allegations

        that Petitioner sexually abused his nine year old niece.

               We conclude that we possess jurisdiction to address Petitioner’s arguments, which

        raise “constitutional claims or questions of law” that we are permitted to review. 8 U.S.C.

        § 1252(a)(2)(D). We grant the petition for review because the IJ’s good moral character

        determination was based solely on an uncorroborated police report detailing the sexual

        abuse allegations, in violation of the BIA’s contrary directive from In re Arreguin de

        Rodriguez, 21 I. & N. Dec. 38 (B.I.A. 1995). We further hold that because the IJ did not

        abide by this binding precedent, Petitioner’s appeal to the BIA should have been referred

        to a three member panel instead of decided by a single member. However, we reject

        Petitioner’s assertions that the police report was not properly authenticated and that the IJ

        was obligated to consider live testimony from Petitioner’s wife and sister-in-law during

        Petitioner’s deportation hearing.

                                                     I.

                                                     A.

               Petitioner, a native and citizen of El Salvador, entered the United States without

        inspection in August 2005 and has lived continuously in the United States since then. At

                                                     2
USCA4 Appeal: 21-1163         Doc: 57          Filed: 09/15/2022      Pg: 3 of 21




        the time removal proceedings were instituted against him, Petitioner lived with his wife, a

        naturalized United States citizen, and his three stepchildren in Alexandria, Virginia. His

        wife’s relatives lived nearby, and the two families socialized often.

               In October 2019, Petitioner’s nine year old niece, “G,” 1 told her parents that

        Petitioner had touched her “private parts” over the course of several years. A.R. 192. 2

        According to the police report detailing the incident, when Petitioner’s in-laws confronted

        him about G’s allegations, Petitioner admitted to inappropriate contact with G. Although

        Petitioner’s wife urged her relatives not to go to the police with their complaints,

        Petitioner’s sister-in-law reported G’s accusations to local law enforcement.

               The police report notes that G reiterated her allegations during a forensic interview

        conducted as part of the investigation. The report also details a “controlled call” between

        Petitioner and his brother-in-law, during which Petitioner “accept[ed]” that he “touch[ed]”

        G. A.R. 199. However, Petitioner denied G’s allegations during his own interview with

        law enforcement.

               Following the investigation, Petitioner was arrested in December 2019 and charged

        with two counts of aggravated sexual battery, in violation of Virginia Code § 18.2-67.3,

        and two counts of penetration of the mouth of a child with lascivious intent, in violation of

        Virginia Code § 18.2-370.6. However, both G and Petitioner’s sister-in-law later recanted




               1
                   Since G is a minor, we refer to her by her first initial only.
               2
                 Citations to the “A.R.” refer to the Administrative Record filed by the parties in
        this case.

                                                         3
USCA4 Appeal: 21-1163       Doc: 57         Filed: 09/15/2022     Pg: 4 of 21




        their accusations. As a result, the prosecution dismissed the charges against Petitioner

        nolle prosequi. 3

                                                         B.

               On the same day the sexual abuse charges were dismissed, Petitioner was placed in

        immigration detention, and removal proceedings were commenced against him. Petitioner

        conceded removability but argued that he was eligible for cancellation of removal. In

        support of his application for cancellation of removal, Petitioner submitted letters from his

        wife and sister-in-law (the mother of G) attesting to his character, as well as other

        documents. He also filed a motion to expedite his hearing before the IJ in which he

        represented that his wife and sister-in-law intended to testify on his behalf, but he did not

        file a witness list in advance of the hearing.

               The hearing was held on July 24, 2020. Over Petitioner’s objection, the IJ admitted

        into evidence the police report summarizing the investigation of G’s sexual abuse

        allegations. The IJ also declined to hear live testimony from Petitioner’s wife and sister-

        in-law, citing time constraints and his desire to issue a quick decision on Petitioner’s

        application for cancellation of removal. Based on the information in the police report, the

        IJ ultimately determined that Petitioner was not eligible for cancellation of removal

        because he lacked good moral character. Accordingly, the IJ denied relief to Petitioner and

        ordered him deported.


               3
                 In Virginia, the dismissal of a charge nolle prosequi is neither a declaration of
        innocence nor an acquittal, and the prosecution may elect to bring the same charges at a
        later date. See Duggins v. Commonwealth, 722 S.E.2d 663, 666 (Va. Ct. App. 2012).

                                                         4
USCA4 Appeal: 21-1163      Doc: 57          Filed: 09/15/2022     Pg: 5 of 21




               Petitioner appealed the IJ’s decision to the BIA, which referred Petitioner’s case to

        a single member for review. The single member held that the IJ did not err by admitting

        the police reports or by rejecting live testimony from Petitioner’s wife and sister-in-law.

        The BIA further determined that Petitioner failed to demonstrate his good moral character

        and, therefore, affirmed the IJ’s decision.

               Petitioner timely petitioned this Court for review of the denial of cancellation of

        removal.

                                                      II.

                                                      A.

               We begin by assessing our jurisdiction to consider the petition for review in this

        case. As a general rule, we have no jurisdiction to review the decisions of the IJ and the

        BIA to deny an application for cancellation of removal. Obioha v. Gonzales, 431 F.3d 400,

        405 (4th Cir. 2005); see 8 U.S.C. § 1252(a)(2)(B)(i) (providing that “no court shall have

        jurisdiction to review[]” denials of discretionary relief, including cancellation of removal).

        However, we may nonetheless consider “constitutional claims or questions of law” raised

        by a petitioner who was denied such relief. 8 U.S.C. § 1252(a)(2)(D); Sorcia v. Holder,

        643 F.3d 117, 124 (4th Cir. 2011) (“Since cancellation of removal is placed in the IJ’s

        discretion under 8 U.S.C. § 1229b, this Court has jurisdiction over Sorcia’s appeal only if

        it concerns ‘constitutional claims or questions of law.’” (quoting 8 U.S.C.

        § 1252(a)(2)(D)). We conclude that Petitioner’s claims fall within this exception to the

        general rule.



                                                      5
USCA4 Appeal: 21-1163      Doc: 57          Filed: 09/15/2022     Pg: 6 of 21




               The issues raised in the petition are fundamentally legal ones.          Specifically,

        Petitioner asserts that the IJ improperly admitted the police report and failed to abide by

        binding precedent when considering the report. He also argues that he was denied due

        process when the IJ declined to hear live testimony from his wife and sister-in-law. The

        efforts of the Attorney General to construe these issues as unreviewable discretionary

        decisions because the IJ was ultimately tasked with deciding whether cancellation of

        removal was appropriate are unavailing. Ruling on Petitioner’s arguments does not require

        us to re-weigh the evidence that was before the IJ, nor does it obligate us to second-guess

        the IJ’s reasons for denying relief. See Sorcia, 643 F.3d at 125 (“[A] challenge to the

        weight attributed to certain factors relevant to immigration determinations does not present

        a question of law.”). Rather, we must answer the purely legal questions of whether the IJ

        properly admitted and considered the police report and whether Petitioner’s due process

        rights were violated when his wife and sister-in-law were not permitted to testify during

        the hearing. We now proceed to these questions.

                                                     B.

                                                      1.

               Petitioner argues that the IJ erred by admitting the police report detailing the

        investigation of the sexual abuse charges against him because the report was not properly

        authenticated. He asserts that the police report qualifies as an “official record” that should

        have been authenticated pursuant to 8 C.F.R. § 287.6(a) before being admitted into

        evidence. That regulation provides, “In any [immigration] proceeding . . . [a domestic]

        official record or entry therein, when admissible for any purpose, shall be evidenced by an

                                                      6
USCA4 Appeal: 21-1163       Doc: 57         Filed: 09/15/2022      Pg: 7 of 21




        official publication thereof, or by a copy attested by the official having legal custody of the

        record or by an authorized deputy.” 8 C.F.R. § 287.6(a).

               The IJ agreed with Petitioner that the police report “was not authenticated,” but he

        nonetheless admitted the report over Petitioner’s objection. A.R. 69. The IJ reasoned that

        the report did not need to be authenticated because it was “being served not for the purpose

        of proving a criminal conviction and not for the purpose of demonstrating the existence of

        a conviction, but rather, to address an element which the respondent bears the burden of

        proof, that being, among other things, good moral character and discretion.” Id. at 69–70.

               Notwithstanding that the police report was not authenticated pursuant to 8 C.F.R.

        § 287.6(a), the IJ did not err by admitting the police report into evidence at Petitioner’s

        deportation hearing.    “The Federal Rules of Evidence do not apply in immigration

        proceedings, and evidentiary determinations are limited only by due process

        considerations.” Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008). In other words, the

        admission of evidence is proper if “the evidence is probative and its use is fundamentally

        fair.” Id. “In this context fairness is closely related to the reliability and trustworthiness

        of the evidence.” Id. (internal quotation marks omitted). That standard is met in this case.

               Importantly, although Petitioner casts his argument as an authentication issue, he

        does not argue that the police report is not authentic, i.e., that it is not a police report

        documenting the investigation of the sexual abuse allegations against him. Rather, he

        disputes the truth of those allegations. But the fact that Petitioner denies sexually abusing

        G does not render the police report inherently unreliable or untrustworthy, such that the

        IJ’s consideration of the report was fundamentally unfair. Petitioner had a copy of the

                                                      7
USCA4 Appeal: 21-1163       Doc: 57         Filed: 09/15/2022      Pg: 8 of 21




        report prior to the deportation hearing and was aware that the contents of the police report

        would be the principal focus of the hearing. As the IJ explained his decision to admit the

        police report, “the entire record denying [the sexual abuse allegations] further lends support

        to as to why these facts detailed in the police report and in the investigative report are

        relevant to these proceedings.” A.R. 70. Therefore, we conclude that the IJ’s admission

        of the police report did not violate Petitioner’s due process rights.

               Moreover, “certification pursuant to 8 C.F.R. § 287.6 ‘is not the exclusive means by

        which to authenticate . . . document[s]’” in an immigration proceeding. Tassi v. Holder,

        660 F.3d 710, 723 (4th Cir. 2011) (quoting Lin-Jian v. Gonzales, 489 F.3d 182, 192 (4th

        Cir. 2007)). The IJ in Tassi excluded evidence that had not been authenticated as set forth

        in 8 C.F.R. § 287.6(b), even though the Government did not challenge the authenticity of

        the evidence or otherwise object to its admission. Id. We held that since “Tassi had no

        cause to defend [the evidence’s] authenticity during the IJ hearings,” the IJ should have

        permitted her “to authenticate these documents through another method” instead of

        excluding the evidence altogether. Id. (quoting Lin-Jian, 489 F.3d at 192). In short,

        authentication in the manner specified in 8 C.F.R. § 287.6 is not per se required, and if the

        IJ is inclined to exclude evidence on that basis, the IJ should generally offer the party

        seeking to admit the evidence an opportunity to demonstrate its authenticity before

        excluding it. See Lin-Jian, 489 F.3d at 192. However, doing so was unnecessary in this

        case because Petitioner did not argue -- and does not argue now -- that the police report

        was not authentic. Accordingly, the IJ did not err by admitting the police report into

        evidence even though it was not authenticated pursuant to 8 C.F.R. § 287.6(a).

                                                      8
USCA4 Appeal: 21-1163       Doc: 57          Filed: 09/15/2022      Pg: 9 of 21




                                                       2.

               Petitioner further argues that even if the police report was properly admitted into

        evidence, the IJ erred by giving the report substantial weight, contrary to In re Arreguin de

        Rodriguez, 21 I. & N. Dec. 38 (B.I.A. 1995). The applicant in that case, a lawful permanent

        resident of the United States, sought a waiver of admissibility after she was placed in

        exclusion proceedings following her conviction for unlawfully importing marijuana.

        Arreguin, 21 I. & N. Dec. at 39. The Government in Arreguin “presented documentation

        regarding the applicant’s arrest in 1980 on suspicion of smuggling aliens,” and although

        “prosecution was declined,” the IJ “concluded that th[e] incident was a negative factor to

        be considered in exercising discretion.” Id. at 42. On appeal of the denial of relief, the

        BIA explained that it was “hesitant to give substantial weight to an arrest report, absent a

        conviction or corroborating evidence of the allegations contained therein.” Id. Because

        “the applicant conceded that the arrest took place but admitted to no wrongdoing” and the

        allegations were not otherwise corroborated, the BIA gave the arrest report “little weight.”

        Id.

               We agree with Petitioner that the IJ in this case did not comply with Arreguin.

        Arreguin directs that arrest records that did not result in a conviction or are not corroborated

        should not be given “substantial weight” in the decisionmaking process. 21 I. & N. Dec.

        at 42; see Sorcia, 643 F.3d at 126 (“[I]nsofar as the BIA declined to give substantial weight

        to Sorcia’s charge, it was following, rather than contradicting, precedent.”). Although the

        BIA in Arreguin did not quantify the meaning of “substantial weight,” the term surely

        encompasses the dispositive weight that the IJ accorded the police report at issue here.

                                                       9
USCA4 Appeal: 21-1163       Doc: 57         Filed: 09/15/2022      Pg: 10 of 21




        Indeed, the IJ expressly found, “based on the investigative report,” that Petitioner “failed

        to carry his burden to demonstrate that he has been a person of good moral character during

        the relevant time period.” A.R. 75 (emphasis supplied). The IJ -- perhaps reasonably --

        determined that the information in the police report was more credible than Petitioner’s

        own testimony, but Arreguin did not permit the IJ to rely exclusively on the police report

        in the absence of other evidence to support the information therein.

               In re Teixeira, 21 I. & N. Dec. 316 (B.I.A. 1996), which the BIA cited for the

        proposition that a police report “may be used for discretionary determinations,” A.R. 4,

        and In re Thomas, 21 I. & N. Dec. 20 (B.I.A. 1995), which the Attorney General cites to

        support his argument that the IJ properly considered the police report, do not conflict with

        Arreguin. In Teixeira, the BIA explained, “The question posed by the respondent’s

        application for discretionary relief is whether he warrants a favorable exercise of discretion.

        The police report may be helpful in answering that question, because it bears on the issue

        of the respondent’s conduct when he was arrested, and this in turn is germane to whether

        the respondent merits discretionary relief from deportation.” 21 I. & N. Dec. at 321

        (emphasis in original). Similarly, in Thomas, the BIA remarked, “the probative value of

        and corresponding weight, if any, assigned to evidence of criminality will vary according

        to the facts and circumstances of each case and the nature and strength of the evidence

        presented.” 21 I. & N. Dec. at 24. As we have previously held, “Arreguin did not indicate

        that it was per se improper to consider an arrest report.” Sorcia, 643 F.3d at 126. Rather,

        Arreguin simply limits the weight an IJ should give to a police report that did not result in

        a conviction or is not otherwise corroborated. 21 I. & N. Dec. at 42. This is entirely

                                                      10
USCA4 Appeal: 21-1163      Doc: 57         Filed: 09/15/2022      Pg: 11 of 21




        consistent with Teixeira and Thomas. “[A]n agency may depart from its own precedent

        only if it offers a ‘reasoned explanation’ for doing so.” De Leon v. Holder, 761 F.3d 336,

        344 (4th Cir. 2014) (quoting FCC v. Fox Television Stations, Inc., 556 U.S. 502, 516

        (2009)). Neither the IJ nor the BIA did so with respect to the clear departure from Arreguin

        when considering the police report at issue in this case. Therefore, we conclude that the IJ

        erroneously accorded the police report dispositive weight in finding that Petitioner lacked

        good moral character.

                                                     3.

               Because the IJ did not comply with Arreguin, a single member of the BIA was not

        authorized to hear Petitioner’s appeal of the IJ’s decision. By default, an appeal to the BIA

        “shall be assigned to a single . . . member for disposition” unless it “meets the standards

        for assignment to a three-member panel under [8 C.F.R. § 1003.1(e)(6)].” 8 C.F.R.

        § 1003.1(e). But “if a case does meet the standard for adjudication by a three-member

        panel, a single member shall not decide it.” Quinteros-Mendoza v. Holder, 556 F.3d 159,

        162–63 (4th Cir. 2009) (emphasis in original). One of those circumstances requiring

        review by a three member panel is when the IJ’s decision “is not in conformity with the

        law or with applicable precedents.” 8 C.F.R. § 1003.1(e)(6)(iii). Petitioner’s appeal of the

        IJ’s decision therefore should have been adjudicated by a three member panel of the BIA.

                                                     C.

               Petitioner also argues that the IJ violated his due process rights by not allowing his

        wife and sister-in-law to provide live testimony at his deportation hearing. Although both

        Petitioner and the Government expressed a desire to have the witnesses testify, the IJ

                                                     11
USCA4 Appeal: 21-1163      Doc: 57          Filed: 09/15/2022     Pg: 12 of 21




        declined to hear the testimony because of time constraints. The IJ nonetheless admitted

        into evidence two “fairly detailed” letters written by Petitioner’s wife, A.R. 175, as well as

        one shorter letter written by his sister-in-law and a proffer from Petitioner’s counsel about

        the testimony of Petitioner’s sister-in-law. We hold that the IJ’s consideration of this

        evidence satisfied Petitioner’s due process right to present witnesses in his favor.

               In the immigration context, “[d]ue process requires, at a minimum, that an alien be

        given ‘(1) notice of the charges against him, (2) a hearing before an executive or

        administrative tribunal, and (3) a fair opportunity to be heard.’” United States v. Lopez-

        Collazo, 824 F.3d 453, 461 (4th Cir. 2016) (quoting United States v. El Shami, 434 F.3d

        659, 665 (4th Cir. 2005)). “The right to offer the testimony of witnesses . . . is a

        fundamental element of due process of law.” Washington v. Texas, 388 U.S. 14, 19 (1967).

        But it does not follow that due process always requires the IJ to hear live testimony.

        “[W]hat constitutes being heard at ‘a meaningful time and in a meaningful manner’ will

        have different meanings in different circumstances, and due process only ‘calls for such

        procedural protections as the particular situation demands.” Rusu v. U.S. Immigration &

        Naturalization Serv., 296 F.3d 316, 321 (4th Cir. 2002) (quoting Mathews v. Eldridge, 424

        U.S. 319, 334 (1976)).

               In order to succeed on a due process claim involving an immigration proceeding,

        the petitioner must demonstrate “(1) that a defect in the proceeding rendered it

        fundamentally unfair and (2) that the defect prejudiced the outcome of the case.” Anim,

        535 F.3d at 256. Petitioner has not made this showing with respect to the testimony of his

        wife and sister-in-law. He offers no reason, aside from unfounded speculation that the IJ

                                                     12
USCA4 Appeal: 21-1163      Doc: 57          Filed: 09/15/2022     Pg: 13 of 21




        would have given more weight to -- and could have been persuaded by -- their live

        testimony, why their letters and the proffer made by his counsel about his sister-in-law’s

        testimony were insufficient to inform the IJ that they did not believe Petitioner sexually

        abused his niece and that he has good moral character. Therefore, the IJ’s failure to hear

        live testimony from Petitioner’s wife and sister-in-law was neither fundamentally unfair

        nor prejudicial to Petitioner. “[T]he exclusion of live testimony is prejudicial when the

        testimony would have added something that was otherwise missing from the record.”

        Atemnkeng v. Barr, 948 F.3d 231, 242 n.7 (4th Cir. 2020) (emphasis deleted). That is not

        the case here.

               Moreover, perhaps the IJ would have allotted more time for Petitioner’s hearing had

        Petitioner properly filed the required witness list notifying the IJ in advance of the hearing

        that he intended to call his wife and sister-in-law to testify. Petitioner’s failure to comply

        with this requirement does not generate a due process violation.

                                                     III.

               In conclusion, we grant the petition for review so that the IJ may reconsider the

        police report in light of In re Arreguin de Rodriguez, 21 I. & N. Dec. 38 (B.I.A. 1995). 4

        We deny the petition for review as to Petitioner’s arguments that the police report was not




               4
                 Petitioner requests that we order his return to the United States so that he may
        participate in further proceedings in this case. However, we decline to do so because the
        IJ’s reconsideration of the police report is unlikely to warrant additional testimony by
        Petitioner, who testified fully at the hearing.

                                                     13
USCA4 Appeal: 21-1163        Doc: 57       Filed: 09/15/2022     Pg: 14 of 21




        properly authenticated and that the IJ was required to hear testimony from Petitioner’s wife

        and sister-in-law.

                                         PETITION GRANTED IN PART AND DENIED IN PART




                                                    14
USCA4 Appeal: 21-1163      Doc: 57         Filed: 09/15/2022      Pg: 15 of 21




        DIAZ, Circuit Judge, concurring in part and in the judgment:

               There’s no mistaking that the sexual-abuse allegations against Edwin Giovanni

        Garcia Rogel are serious and (if true) disturbing. And there’s no doubt that, under the right

        circumstances, immigration judges may consider such accusations and related police

        reports in deciding whether to cancel a noncitizen’s removal.

               But these were not the right circumstances. The government offered no evidence to

        authenticate the police report on which the immigration judge relied—contrary to

        Department of Homeland Security regulations.         And Board of Immigration Appeals

        precedent limits an immigration judge’s discretion to give dispositive weight to police

        reports documenting criminal allegations, like those against Garcia Rogel, not resulting in

        a conviction and lacking corroborative evidence.

               On appeal, the Board simply ignored Garcia Rogel’s meritorious arguments—and

        its own precedent—altogether. Accordingly, I join in our decision finding jurisdiction,

        granting Garcia Rogel’s petition for review, and concluding that his appeal should have

        been considered by a three-member Board panel. I also agree that the immigration judge

        didn’t violate Garcia Rogel’s due-process rights by refusing to hear his wife and sister-in-

        law’s live testimony at his deportation hearing. But I write separately to explain why the

        immigration judge erred in admitting (over Garcia Rogel’s objection) the unauthenticated

        police report.
USCA4 Appeal: 21-1163      Doc: 57         Filed: 09/15/2022       Pg: 16 of 21




                                                     I.

               At the deportation hearing, the immigration judge admitted a Virginia state police

        report discussing Garcia Rogel’s sexual-misconduct charges.         The judge then relied

        exclusively on the report to decide that Garcia Rogel lacked good moral character and, in

        turn, to deny discretionary relief. See A.R. 75 (“[B]ased on the investigative report, the

        Court finds that the respondent has failed to carry his burden to demonstrate that he has

        been a person of good moral character during the relevant time period.” (emphasis added)).

               I agree that the immigration judge erred in giving the report dispositive weight in

        deciding whether to grant cancellation of removal, and that this error prejudiced Garcia

        Rogel. But as a threshold matter, there was no evidence of the report’s authenticity. Garcia

        Rogel objected on that basis, citing 8 C.F.R. § 287.6(a): “In any proceeding under this

        chapter, an official record or entry therein, when admissible for any purpose, shall be

        evidenced by an official publication thereof, or by a copy attested by the official having

        legal custody of the record or by an authorized deputy.”

               Before I explain why Garcia Rogel’s objection was well taken, I pause to address a

        quirk in the regulatory scheme not addressed by the parties, the immigration judge, or the

        Board. 8 C.F.R. § 287.12 provides:

               With regard to this part [which includes § 287.6(a)], these regulations
               provide internal guidance on specific areas of law enforcement authority.
               These regulations do not, are not intended to, and shall not be construed
               to exclude, supplant, or limit otherwise lawful activities of the
               Department or the Secretary. These regulations do not, are not intended
               to, shall not be construed to, and may not be relied upon to create any
               rights, substantive or procedural, enforceable at law by any party in any
               matter, civil or criminal. The Secretary shall have exclusive authority to


                                                    16
USCA4 Appeal: 21-1163        Doc: 57         Filed: 09/15/2022     Pg: 17 of 21




                 enforce these regulations through such administrative and other means as
                 he may deem appropriate.

                 We have suggested in dicta that 8 C.F.R. § 287.12 precludes courts from ever

        finding prejudice when the government violates the § 287 rules. See Yanez-Marquez v.

        Lynch, 789 F.3d 434, 474 (4th Cir. 2015). But I reject that notion.

                 For one, § 287.12 states that the regulations are meant to “provide internal guidance

        on specific areas of law enforcement authority.” And most of the regulations provide

        directions for law enforcement: Officers must advise detainees of their rights, for example,

        and have reasonable grounds for warrantless arrests. See 8 C.F.R. §§ 287.3(c), .8(c)(2)(i).

                 But § 287.6 is different because it deals with adjudicatory procedure, not “law

        enforcement authority” and it binds petitioners and the government equally. See, e.g., Ido

        v. U.S. Att’y Gen., 590 F. App’x 897, 898–99 (11th Cir. 2014) (holding that the Board did

        not err in discounting asylum applicant’s unauthenticated arrest warrant). Because this

        specific regulation isn’t “internal guidance” on “law enforcement,” § 287.12 shouldn’t

        apply.

                 The agency has also said that § 287.12 won’t prevent any party “from pursuing relief

        for alleged violations of the Constitution or laws of the United States.” Enhancing the

        Enforcement Authority of Immigration Officers, 59 Fed. Reg. 42,406-01 (Aug. 17, 1994).

        And “[a]uthentication of documents in the government’s possession is required in

        deportation proceedings in order to satisfy due process.” Flores v. Sessions, 684 F. App’x

        603, 604 (9th Cir. 2017). Since the authentication requirements implicate Garcia Rogel’s

        constitutional right to due process, § 287.12 is no bar to relief.


                                                      17
USCA4 Appeal: 21-1163      Doc: 57          Filed: 09/15/2022     Pg: 18 of 21




               With that procedural underbrush cleared, I next explain why the immigration judge

        (and the Board) erred in rejecting Garcia Rogel’s authentication objection.



                                                     II.

               The immigration judge agreed that the report was “not authenticated.” A.R. 111.

        Even so, the judge overruled the objection because the government wasn’t offering it “for

        the purpose of sustaining a charge of removal.” Id. Respectfully, that was error.

               “We have recognized that an agency’s failure to afford an individual procedural

        safeguards required under its own regulations may result in the invalidation of the ultimate

        administrative determination.” United States v. Morgan, 193 F.3d 252, 266 (4th Cir. 1999).

        To show cause for relief, a petitioner must show “(1) a violation (2) of a regulation intended

        for the [noncitizen’s] benefit (3) that causes prejudice to the [noncitizen].”        Yanez-

        Marquez, 789 F.3d at 474 (citing Morgan, 193 F.3d at 266).

               The government appears to suggest that, to warrant relief on this issue, Garcia Rogel

        had to show “that the immigration judge’s admission of unauthenticated evidence . . .

        violated his right to due process in his removal proceedings.” Respondent’s Br. at 20. My

        friends agree. See Majority Op. at 7–8. I can’t. I recognize that’s the usual test for

        evidentiary challenges in immigration proceedings, where the Federal Rules of Evidence

        don’t apply. See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008). But because an




                                                     18
USCA4 Appeal: 21-1163       Doc: 57        Filed: 09/15/2022     Pg: 19 of 21




        immigration regulation sets out the authentication requirement here, Morgan’s three-part

        test 1 defines our inquiry.

               First, the immigration judge violated the regulation. The judge acknowledged that

        the police report wasn’t authenticated but admitted it anyway. The regulation requires that

        in immigration proceedings, any official record, “when admissible for any purpose, shall”

        be authenticated. 8 C.F.R. § 287.6(a) (emphasis added). So the fact the government was

        offering it for a purpose other than sustaining a removal charge was irrelevant.

               Second, § 287.6(a) benefits noncitizens in removal proceedings “because it protects

        against the use of inauthentic records to resolve cases.” In re Thiago Assereui de Oliveira,

        2010 WL 4509747, at *2 (B.I.A. Nov. 2, 2010). And third, I think it beyond doubt that the

        error prejudiced Garcia Rogel.

               The majority (and the government) insist otherwise because (they say) Garcia Rogel

        “does not argue that the police report is not authentic.” Majority Op. at 7; see also

        Respondent’s Br. at 27. But this view misconstrues the prejudice inquiry.

               We don’t ask whether, in hindsight, the report was authentic. Nor do we ask what

        the result would have been had the government followed the rules. Rather, we ask whether

        the outcome would have been the same without the inadmissible evidence. 2 Cf. Iran v.

        Immigr. & Naturalization Serv., 656 F.2d 469, 473 (9th Cir. 1981) (setting aside a




               1
                   As enumerated by Yanez-Marquez, 789 F.3d at 474.
               2
                This standard mirrors the usual evidentiary test, which examines if “the defect
        prejudiced the outcome of the case.” Anim, 535 F.3d at 256 (emphasis added).

                                                    19
USCA4 Appeal: 21-1163      Doc: 57          Filed: 09/15/2022     Pg: 20 of 21




        deportation order because the government didn’t authenticate its evidence at the hearing).

        And here (as we hold today), the evidence was dispositive on the immigration judge’s

        decision to deny Garcia Rogel’s petition for cancellation.

               My friends say that § 287.6 isn’t “the exclusive means by which to authenticate”

        official documents. Majority Op. at 8 (quoting Tassi v. Holder, 660 F.3d 710, 723 (4th

        Cir. 2011)). I agree.

               But Tassi isn’t helpful here because the immigration judge found that the police

        report wasn’t authenticated by any means. A.R. 111 (“[T]he Court will note that [the

        report] is not authenticated.”). And “there is no question that authentication is necessary.”

        Iran, 656 F.2d at 472; see also Su Mei Yan v. Att’y Gen. of U.S., 391 F. App’x 226, 231

        (3d Cir. 2010) (affirming the Board’s refusal to consider a certificate because “the

        document had not been authenticated by any means”). So it’s of no moment that there may

        be many ways one might authenticate a document.

               The government says that we owe official documents a “presumption of regularity,”

        obviating its burden to authenticate such records. See Respondent’s Br. at 30 (cleaned up).

        It cites Espinoza v. I.N.S., in which the Ninth Circuit explained,

               The burden of establishing a basis for exclusion of evidence from a
               government record falls on the opponent of the evidence, who must come
               forward with enough negative factors to persuade the court not to admit it.
               This rule is premised on the assumption that public officials perform their
               duties properly without motive or interest other than to submit accurate and
               fair reports.

        45 F.3d 308, 310 (9th Cir. 1995) (cleaned up).




                                                     20
USCA4 Appeal: 21-1163      Doc: 57         Filed: 09/15/2022     Pg: 21 of 21




               But there, the relevant agency director had certified the challenged document. See

        id. In fact, the court noted that the certification complied with 8 C.F.R. § 287.6(a). Id.

        And our sister court expressly distinguished another case “in which [it] found documents

        not properly authenticated” because the agency “failed to introduce any proof of

        authenticity, or any proof from which the immigration judge could infer that the form was

        a true document.” Id. (emphasis added) (quoting Iran, 656 F.2d at 473). No presumption

        of regularity excuses the government sidestepping its baseline authentication requirements.

               On appeal, the Board simply ignored Garcia Rogel’s argument on the police report’s

        authenticity. Rather, it summarily decided that “the Immigration Judge did not err in

        admitting and considering the police report because Immigration Judges may consider

        probative, relevant evidence.” A.R. 4. It didn’t mention 8 C.F.R. § 287.6(a) or explain

        why the document’s authenticity was (apparently) irrelevant.

               We should have granted Garcia Rogel’s petition for review on this ground alone. It

        was the government’s burden to authenticate the police report. And I see no reason to not

        hold them to it. But because we today grant relief based on the immigration judge’s error

        in giving the police report dispositive weight when deciding Garcia Rogel’s petition for

        cancellation of removal, I concur in the judgment.




                                                    21